On August 30, 1993, the Defendant was sentenced to twenty (20) years with five (5) years suspended for Mitigated Deliberate Homicide, with several conditions imposed. The Defendant received credit for two (2) days time served.
On November 19,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Milton Datsopoulos, Attorney from Missoula, Montana. The state was represented by Larry Nistler, Lake County Attorney.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, there is a split decision of the Sentence Review Division. Judge G. Todd Baugh and Judge Thomas McKittrick vote to affirm the decision as originally imposed. They are filing specific concurrent opinions and reasons, which are independent of one another, and are attached to this Decision.
Hon. Thomas McKittrick, Chairman, and Hon. G. Todd Baugh, Member.